Exhibit 99.1 FOR IMMEDIATE RELEASE Contact: Julia Hallisey Investor Relations Tel: +1-203-504-1063 Michael Platt to Leave Aircastle STAMFORD, CT – May 3, 2010 – Aircastle Limited (NYSE:AYR) announced today that Michael Platt will step down as Chief Investment Officer to pursue other business opportunities, effective today. “On behalf of Aircastle, I would like to thank Mike for his service to Aircastle and for his contributions to the company,” said Ron Wainshal, Aircastle’s Chief Executive Officer. About Aircastle Limited Aircastle Limited is a global company that acquires, leases and sells high-utility commercial jet aircraft to airlines throughout the world. As of December 31, 2009 Aircastle’s aircraft portfolio consisted of 129 aircraft and it had 60 lessees located in 33 countries. For more information regarding Aircastle and to be added to our email distribution list, please visit www.aircastle.com.
